DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over McKnight (‘170) hereafter McKnight in view of Breakstone et al. (U.S. 2017/0017600) hereafter Breakstone, cited in the record.
As to claim 1, McKnight discloses an assembly for a solid-state drive (SSD) (112), as shown in figures 1-5 comprising:
a peripheral component interconnect express (PCIe) adapter card (the body of element 112) comprising a base printed circuit board (PCB, the body of the card 112);
first and second U.2 connectors (114) to connect first and second memory module devices (130);
wherein the first and second U.2 connectors (114) are arranged on the base PCB to position the first and second memory module devices (130) parallel on the base PCB (see figures 3-5).

Breakstone teaches a stacked-device peripheral storage card as shown in figure 1A comprising a base PCB (851) having a card-edge connector (852) to insert into a mating connector on a host device (para-0101), and the first and second connector (853) being perpendicular to the card-edge connector.
It would have been obvious to one having ordinary skill in the art before the effective filling date to have a teaching of Breakstone employed in the assembly of McKnight in order to provide electrical connection between the SSD to the main or mother board of the computer system.
As to claim 8, McKnight as modified by Breakstone teaches the PCIe adapter card (851) comprises a half height, half length (HHHL) form factor, para-0101.

Claims 2-3, 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over McKnight in view of Breakstone, and further view of Kim et al. (‘443) cited in the record.
As to claims 2-3, McKnight as modified by Breakstone teaches the memory module device (811) comprises: a second PCB to receive at least one SSD device (memory devices mounted on the surface of the element 811, claim 3), the second PCB comprising a first end and a second end, the first end being opposite the second end (figure 8);

McKnight as modified by Breakstone do not teach of a second PCIe connector at an edge of the second end of the second PCB, the second PCIe connector to receive a first PCIe connector of another second PCB.
Kim teaches of a flash memory module (700) as shown in figures 20 and 25 comprises a base PCB (700) having a first PCIe connector at a first edge (702) and second PCIe connector at an edge opposite the first (704) which allows for additional SSD PCBs to be attached.
It would have been obvious to one having ordinary skill in the art at before the effective filling date to have a teaching of Kim employed in the assembly of McKnight and Breakstone and McKnight in order to allow further expandability of the SSD assembly as desired.
As to claims 5-6, McKnight as modified by Breakstone and Kim teaches wherein the first and second PCIe connectors each includes a plurality of PCIe lanes (see Breakstone, para-0021+).

Allowable Subject Matter
Claims 4 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

s 10, 12-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
In response to remarks and claimed amendments made in Applicant’s Amendment filed on 03/30/2021, applicant’s arguments are persuasive. Amended claims have been considered and upon conclusion of a comprehensive search of the prior arts. The Office indicates that the claims, as amended, are allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-6, 8-10, and 12-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN T DINH whose telephone number is (571)272-1929.  The examiner can normally be reached on MON-FRI: 8AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on 571-272-1929.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TUAN T DINH/Primary Examiner, Art Unit 2848